      3:20-cv-02930-JMC         Date Filed 09/13/21        Entry Number 91         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

                                    )
                                    )                         Case No.: 3:20-mn-02972-JMC
IN RE: BLACKBAUD, INC.,             )
CUSTOMER DATA BREACH                )                                   MDL No. 2972
LITIGATION                          )
                                    )                  CASE MANAGEMENT ORDER NO. 11
                                    )                 (SUMMARY OF CASE MANAGEMENT
                                    )                        CONFERENCE NO. 6)
____________________________________)

THIS DOCUMENT RELATES TO: ALL ACTIONS

       On September 2, 2021, the court held a case management conference, and addressed the

following issues:

   1. TAG-ALONG ACTIONS

       The Judicial Panel on Multidistrict Litigation (“JPML”) completed the transfer of Jobe v.

Community Medical Centers (3:21-cv-02461-JMC) into this action.                While the JPML was

considering the challenge to the transfer of Doe v. Rady Children’s Hospital-San Diego et al. (S.D.

Cal., No. 3:21-cv-00114) and the arguments thereon, the parties jointly moved to dismiss the case

in the jurisdiction where it was originally filed. The JPML subsequently vacated its conditional

transfer order.

   2. CASE SCHEDULE

       Plaintiffs desire that discovery be stayed as to the third parties in this litigation until after

the court rules on Defendant’s Motion to Dismiss the Consolidated Complaint’s Negligence,

Negligence Per Se, Gross Negligence, and Unjust Enrichment Claims for Failure to State a Claim

Pursuant to Fed. R. Civ. P. 12(b)(6) (ECF No. 124). The court grants that request.




                                                  1
        3:20-cv-02930-JMC       Date Filed 09/13/21     Entry Number 91       Page 2 of 3




         The parties discussed the discovery issues they are experiencing. Such matters include

their differing interpretations of the term “causation” in Case Management Order No. 7C (ECF

No. 78), which has affected the production of documents in this case. The court will address this

term in a separate case management order that will address other discovery issues, including the

parties’ dispute about the next phases of discovery. If mediation is not successful, Plaintiffs

request a new scheduling order that eliminates phased discovery. Blackbaud requests that the court

wait until it has ruled upon the remaining motion to dismiss before the next phase of discovery is

determined. The court takes the parties’ arguments under advisement and will enter a case

management order specifying how the litigation will proceed.

         The parties have agreed to confirm the dates for five (5) depositions by Wednesday,

September 8, 2021. Defendants agreed to provide certain discovery to Plaintiffs by September 23,

2021.

         Mediation is scheduled for October 6, 2021. All parties are scheduled to meet separately

with the Special Master for Mediation prior to the scheduled mediation. In the meantime, the court

directs the parties to attempt to resolve all discovery disputes with Special Master Grossman. At

a minimum, the court directs the parties to meet and confer about the production of discovery that

would assist in a productive mediation of this case.

   3. SCHEDULING

         The court will hold Case Management Conference No. 7 on October 19, 2021 at 10:00 a.m.

in Courtroom 3. Moving forward, the Case Management Conference Agenda shall continue to be

submitted seven (7) days prior to the conference and any letters regarding issues to be discussed

at the case management conference should be submitted at least two (2) days prior to the

conference.



                                                 2
     3:20-cv-02930-JMC     Date Filed 09/13/21   Entry Number 91       Page 3 of 3




      IT IS SO ORDERED.




                                             United States District Judge

September 13, 2021
Columbia, South Carolina




                                         3
